OPINION — AG — THE OKLAHOMA STATUTES DO NOT PROHIBIT POLITICAL ACTION COMMITTEES COMPOSED OF EMPLOYEES OF A CORPORATION WHO HAVE VOLUNTARILY CONTRIBUTED FUNDS FROM CONTRIBUTING TO CAMPAIGNS FOR STATE ELECTIVE OFFICES. SUCH FUNDS MAY ALSO BE CONTRIBUTED TO CAMPAIGNS FOR COUNTY AND CITY ELECTIVE OFFICES. UNDER 26 O.S. 1977 Supp. 15-110, [26-15-110], WHICH PROHIBITS CORPORATE CAMPAIGN CONTRIBUTIONS, AND UNDER THE PROVISIONS OF ARTICLE IX, SECTION40 OF OKLAHOMA CONSTITUTION, A CORPORATION MAY NOT BEAR THE ADMINISTRATIVE OVERHEAD EXPENSES FOR A POLITICAL ACTION COMMITTEE COMPOSED OF ITS EMPLOYEES. (GERALD WEIS)